DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 are is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishihata JP 4513608 B2. Nishihata teaches cut zinc plated steel of claimed composition that is heated to above the Ac3 temperature (900 versus ca. 831 degrees centigrade) so as to form deformed and hardened (hat shaped, which has 90 degree bend) martensitic containing steel with prior austenite grain diameter of less than 15 microns, i.e., ca. 3.8 or 3.7 microns. See Nishihata (Abstract; pages 4-6, and 8-10; and Table 1, Steel Nos. 4 and 13; Table 2, Ex. 4 and 13). Regarding Claim 13, Nishihata may not exemplify claimed composition since Nishihata’s compositions may contain small amounts of Cr and/or Mo which may be excluded by the claimed .
Response to Amendment

In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Nishihata of the Office Action mailed on 19 October 2020. 
Applicant argues that Mn and Cr are not taught to be interchangeable by Nishihata. Nishihata teaches that Mn+Cr content must be in certain range and that the presence of Mn and Cr is associated with hardenability (page 6). Their presence is never discussed for any other reason and Cr is never discussed as being present in its own range or for any other reason except to the extent that examples themselves provide guidance. The examples demonstrate that Cr can be omitted (Exs. 11 and 13) altogether. Presumably, adequate “hardenability” is achievable without any Cr and only Mn so long as Mn+Cr content is in certain range. It follows that omitting Cr from composition that contains Cr or interchanging Cr for Mn are suggested alternative compositions that would achieve Nishihata’s desired hardenability requirements. It is noted that were there to be interchange, the amount of Mn would be in certain range and in range of Mn in 
With regard to Mo content (as in Ex. 13), applicant argues that while Nishihata may teach that Mo is optional, Nishihata nowhere teaches that it is optional in Ex. 13. Nishihata teaches in its claims a basic composition for the steel that can be modified by further additions by replacing Fe with the further additions. One of the possible further additions is Mo (bottom page 1 to top of page 2). Thus, it follows that it would have been obvious to prepare steel without such further additions by replacing Mo with Fe since each is among the suggested compositions of those claims. As well, Nishihata teaches that Mo is for toughness, that it is optional, and that other ingredients such as Nb or Ti or Ca, also optional, can be used for toughness (page 7). These other ingredients are also taught as possible further additions for replacing Fe (page 2) over a wide range of amounts. These are all suggested alternative modifications to Ex. 13. Thus, exclusion of Mo is among the suggestions, as is use of other toughening 
Applicant argues that use of zinc coating layers is not taught for Exs. 4 and 13. However, Nishihata teaches that steels of Nishihata may be effectively coated with zinc coating layers and exemplifies one steel as being coated with zinc coating layer (No. 2). See Nishihata (pages 10 and 11). Thus, coating with zinc coating layers of any of the steels or any of the suggested steels of Nishihata is suggested as an effective alternative.
Regarding Claim 15, applicant argues that Steel No. 4 has Ti content of 0.50 wt. %, but Ti content is shown as 0.050 wt. %. Nishihata teaches that effective Ti range includes claimed amounts (i.e., greater than 0.09 wt. %) and suggests claimed range of Nb and/or V as effective further additions (in presence of some or no Ti), rendering obvious claimed composition (page 7). Applicant points out that Steel No. 13 has Ti content of 0.50 wt. %, but Nishihata suggests compositions having claimed range of Ti (page 7) and suggests claimed range of Nb and/or V (page 7), 
Rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 February 2021